      Case 1:19-cr-00366-LGS Document 17 Filed 06/17/19 Page 1 of 1
                                                     USDC SDNY
                                                     DOCUMENT
                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                         DOC #:
SOUTHERN DISTRICT OF NEW YORK                        DATE FILED: 6/17/2019

UNITED STATES OF AMERICA
                                                          Case No. 19CRIM366
                       Plaintiff,
                                                          ORDER FOR ADMISSION PRO HAC
               v.                                         VICE OF JEREMY D. MARGOLIS

STEPHEN M. CALK,

                       Defendant.



                         ORDER FOR ADMISSION PRO HAC VICE


       The motion of Jeremy D.Margolis, for admission to practice Pro Hac Vice in the above
captioned action is granted.
       Applicant has declared that he is a member in good standing of the bar(s) of the state(s)
of Illinois; and his contact information is as follows:


       Jeremy D. Margolis
       Loeb & Loeb LLP
       321 N. Clark Street, Suite 2300
       Chicago, IE 60654
       Telephone: 312-464-3100 Fax: 312-277-8957
       Email: imargolis@loeb.com


       Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel
for Stephen M. Calk in the above entitled action;

       IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in
the above captioned case in the United States District Court for the Southern District of New
York. All attorneys appearing before this Court are subject to the Local Rules of this Court,
including the Rules governing discipline of attorneys.
         The Clerk of the Court is directed to terminate the letter motion at docket number 15.

Dated: June 17, 2019
New York, New York
